Citation Nr: 1738230	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-27 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Marc Pepin, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran active duty from September 1965 to September 1995.  He died in September 2006.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the appellant was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 2006; the death certificate lists the immediate cause of his death as kidney cancer, due to, or as a consequence of GI (gastrointestinal) bleeding; at the time of his death, service connection was not in effect for any disabilities. 

2.  At the time of the Veteran's death, service connection was not in effect for any disability.
 
3.  Kidney cancer was not shown during active service, nor is it shown to be of service origin. 


CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  She argues that the Veteran "worked with nuclear bombs for his entire career."  She has asserted that "it was stated to his family that he had the cancer for several years," and indicated that she believed it existed upon the Veteran's separation from service.  See appellant's letter, dated in October 2012.  During her hearing, held in May 2017, she testified that the Veteran complained of back pain during service, and asserted that these symptoms may have been related to his cause of death.  

The Board notes that although the Veteran's awards are shown to have included the Republic of Vietnam Campaign Medal, and the Vietnam Service Medal, the appellant denied that the Veteran had duty in Vietnam.  Accordingly, the laws and regulations pertaining to veterans who are presumed to have been exposed to Agent Orange are not for application.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303 (d).  Service connection may also be granted for malignant tumors, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309.

Cause of death regs................................................


The Veteran's service treatment reports do contain any findings showing a kidney disability.  In June 1966, the Veteran sustained a compression fracture at T-6.  In an October 1982 physical examination form (ATA C0730), the Veteran indicated that he did not have a history of a kidney disorder.  The Veteran also indicated that he did not have a history of kidney problems in dental health questionnaires, dated in December 1989, October 1990, and May 1991, and April 1993; in an April 1992 dental health questionnaire, he indicated that he did not know if he had a history of kidney problems.  There are multiple examination reports of record, dated as early as November 1968, and as recently as June 1994, which show that there were no findings, complaints, or diagnoses involving the kidneys.  Some examination reports have associated questionnaires, which show that the Veteran indicated that he did not have a history of kidney stones, that he seldom had back pain, and/or that he did not have a history of recurrent back pain, or a history of kidney stone or blood in urine.  A June 1994 medical history notes a fractured vertebrae in "1967."  In that report, the Veteran indicated that he did not have a history of radiation therapy, radiopharmaceuticals received for therapeutic or experimental purposes, and that he did not have a history of work involving handling unsealed radium sources or other unsealed sources.  A June 1994 barium enema was normal, with no abnormalities of the colon noted.  


The Veteran's post-service medical records show that in May 2005, he was found to have a right renal mass.  A private physician stated, "I believe that this is a primary renal lesion and unlikely to be recurrence of his colon cancer."  

Between June and July of 2005, the Veteran was hospitalized on several occasions.  In July 2005, he underwent a right radical nephrectomy.  It was noted, "Patient is a former smoker, but he quit approximately 30 years ago."  Follow-up treatment reports, dated in July 2005, note a previous history of colon cancer status post hemi-colectomy in 2003, cholelithiasis, and right retroperitoneal abscess status post nephrectomy.  He was noted to have cholelithiasis, and a tiny calcification overlying the upper collecting systems of the left kidney.  

An August 2005 report notes that he quit smoking 33 years ago, but had smoked eight to ten years.

In January 2006, he underwent a resection of the distal ileum for treatment of a small bowel obstruction from metastatic renal cell cancer in the small bowel and in the peritoneum.  

In August 2006, he was hospitalized.  He was noted to have a history of "renal cell carcinoma diagnosed in 2004."  A tumor deposit was noted on the extraluminal surface of the distal small bowel.  The tumor infiltrated through the bowel wall and had an intraluminal component as well.  This became an obstructing lesion.  The tumor was also very vascular and friable. Therefore, the patient had a gastrointestinal bleed as well as an obstruction at that time.  A July 2006 CT (computerized tomography) scan was noted to demonstrate a progression of metastatic disease to the liver, peritoneal implants, right renal bed with recurrent tumor, and large pulmonary tumors.  He underwent an exploratory laparotomy, lysis of adhesions, and partial small bowel resection.  

The Veteran died in September 2006.  The death certificate lists the immediate cause of his death as kidney cancer, due to, or as a consequence of GI (gastrointestinal) bleeding.  

At the time of his death, service connection was not in effect for any disabilities.

The Board finds that service connection for the cause of the Veteran's death, i.e., kidney cancer, on a direct or presumptive basis (i.e., other than as due to radiation) is not warranted.  There is no evidence to show that the Veteran had complaints specifically related to a kidney disorder during service.  Service treatment records do not show findings or diagnoses related to a kidney disorder.  The earliest post-service medical record indicating treatment for a kidney disorder is dated no earlier than 2005, which is about nine years after separation from service.  There is no evidence of kidney cancer dated within one year of separation from service.  Although the appellant has asserted that the Veteran's inservice back pain is evidence of the existence of kidney cancer during service, as a lay person her assertion is not competent evidence of a relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this regard, the Veteran sustained a compression fracture at T-6 during service in 1966.  In any event, there is no competent opinion of record that associates the Veteran's inservice back pain with his kidney cancer.  In summary, the preponderance of the evidence weighs against entitlement to service connection on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Accordingly, service connection (on a direct or presumptive basis) is not warranted for the Veteran's cause of death.

However, the appellant's primary argument is that the Veteran's cause of death is due to exposure to ionizing radiation during service.  The relevant evidence as to this claim is as follows:

The Veteran's discharge (DD Form 214) shows that his military specialties were SWEP ASEM NUC GEN and SWEP ASEM NUC GEN.  His awards include the Kuwait Liberation Medal and the Southwest Asia Service Medal.  

A Radiation Risk Activity Information Sheet (RRAIS), received in November 2010, completed by the appellant, shows that she failed to complete most of the questions, other than to indicate that the Veteran was not a smoker.  In an attached document, she stated that the Veteran worked with nuclear weapons while performing duties on three aircraft carriers, and at three naval stations.  She stated that his "exposures occurred throughout his 30 years career as a weapons specialist," to include service as a gunners mate technician for 19 years as an enlisted man, and 11 years as a surface ordnance specialist as a warrant officer.  She stated that he had to wear a tri-latium fluoride (TLD) dosimeter badge during this entire time.  

In October 2010, the RO requested the Veteran's radiation dose information.  See 38 C.F.R. § 3.311 (a)(2).  The RO's requests included requests for a copy of the Veteran's "record of occupational exposure to ionizing radiation" (DD Form 1141). 

In November 2010, the RO received a dose estimate from the Naval Dosimetry Center (NDC).  The NDC determined that the Veteran's estimated SDE WB exposure was 00.000 rem, that his DDE-Photon exposure was 00.193 rem, and that his estimated DDD-Neutron exposure was 00.324 rem (all as defined at 10 C.F.R. § 20).  The NDC noted that his period of exposure was from April 1980 to April 1994.   

In December 2010, the Director, C&P (VA Compensation and Pension) sent a request to the Under Secretary for Health for an etiological opinion.  The request noted the following: the Veteran's dates of active duty, and the cause of death on his death certificate.  He was diagnosed with colon cancer in April 2003, and metastatic renal cell cancer in July 2005.  DD Forms 1141 indicated occupational exposure to measured doses of ionizing radiation during several different time periods beginning in July 1981 and ending on January 1994.  The NDC noted exposure to ionizing radiation between April 1980 and April 1994.  The Veteran was initially exposed to radiation at age 33.  He was diagnosed with colon cancer about 23 years after retirement from service.  There is no evidence of any work following retirement from service.  The Veteran smoked for eight to ten years prior to quitting in 1972.  Family history is notable for a father with lung cancer, a mother with kidney cancer, and a maternal aunt with breast cancer.  

In January 2011, an opinion was received from the Director, Radiation and Physical Exposures, V.C., M.D. ("Director RPE").  Following a summary of the facts of the Veteran's case, Dr. V.C. stated:

The Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in August 2004, states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The position statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures) risks of health effects are either too small to be observed or are nonexistent." 

We deeply appreciate the Veteran's service to our Nation; however, since his occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is our opinion that it is unlikely that his colon cancer and/or metastatic kidney cancer can be attributed to radiation exposure while in military service.  

In a statement, dated in January 2011, the C&P Director stated that the Veteran's claims file had been reviewed.  The C&P Director noted the January 2011 opinion from the Director, Radiation and Physical Exposures.  The Veteran's relevant history was summarized.  The C&P Director concluded:

As a result of this opinion, and following review of the evidence in its entirety, it is our opinion that there is no reasonable possibility that the Veteran's colon cancer and/or metastatic kidney cancer resulted from radiation exposure in service.

The Board first notes that the Veteran does not qualify as a radiation-exposed veteran involved in radiation-risk activity, that is, either as a participant in a test of a nuclear device or in the occupation of Hiroshima or Nagasaki, Japan by U.S. forces during the period beginning on August 6, 1945 and ending on July 1, 1946.  See 38 C.F.R. § 3.309 (d)(3) (2016).  Therefore, the presumption of service connection for specific diseases for radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d) does not apply. 

However, kidney cancer is a radiogenic disease, and is subject to the development required under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311 (b)(2)(xii).  This development has been completed, as discussed above.  

The Board finds that the claim must be denied.  A radiation dose estimate has been obtained.  Based on this estimate, opinions were obtained from the Director, Radiation and Physical Exposures, and from the VA Director of the Compensation and Pension Services.  Both of these opinions weigh against the claim.  There is no countervailing, competent evidence of record to show that the Veteran's kidney cancer was due to exposure to radiation.  Given the foregoing, service connection for the cause of the Veteran's death is not warranted under the procedures as set forth in 38 C.F.R. § 3.311.

In reaching its decision under 38 C.F.R. § 3.311, the Board has taken the factors as listed in 38 C.F.R. § 3.311 (e) into consideration, as noted in the December 2010 request for an etiological opinion from the Director, C&P to the Under Secretary for Health, supra, as mandated by the Court in Hilkert v. West, 11 Vet. App. 284 (1998).  The Board has also considered that the Director appears to have incorrectly noted that the Veteran was diagnosed with colon cancer "about 23 years after retirement from service."  In fact, the Veteran was diagnosed with colon cancer in April 2003, which is about seven years after separation from service.  However, there is no basis to find that this error was material to the ensuing opinion, or that a remand for another opinion is required.  The Director's request clearly notes that the Veteran had service until September 1995, and that he was first diagnosed with colon cancer in April 2003.  In addition, in her opinion, Dr. V.C. noted that the Veteran was diagnosed with colon cancer in 2003.  It therefore is clear that Dr. V.C. used the correct facts of the case in formulating her opinion, and that no prejudice accrued to the appellant as a result of this error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, the Board has considered the appellant's argument that the radiation dose estimate was incorrect, as it only reflects exposure from 1981 to 1994, and does not include any radiation exposure during the Veteran's first 16 years of his service.  However, the Veteran's DD Form 1141s have been obtained.  They show that the earliest date of monitoring for exposure to radiation is April 1980.  Specifically, a DD Form 1141 is of record which covers the period from April 1980 to February 1983.  This report notes "Initial entry, no previous exposure."  It contains monthly entries which show that the Veteran's gamma and X-ray, neutron, period totals, and -most importantly - his total accumulated lifetime dose, all remained at 00.000 from April 1980 until July 1981.  By its terms, a "total accumulated lifetime dose" of 00.000 indicates no previous exposure.  Accordingly, the Board can find no basis for additional development as to the Veteran's dose estimate.    

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issue on appeal, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Kidney cancer is not a type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The medical records have been discussed.  The Board has determined that the Veteran's cause of death is not related to his service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the Veteran's cause of death is related to his service.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107 (b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); see also Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the appellant has not identified any such records, and it appears that all pertinent records have been obtained.  To the extent that the appellant has asserted that the Veteran's radiation exposure records are not entirely of record, this has been discussed supra, and there is no basis for additional development.  A dose estimate has been obtained, and opinions have been obtained from the Director, Radiation and Physical Exposures, and from the VA Director of the Compensation and Pension Services; the development required at 38 C.F.R. § 3.311 has been completed.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


